Petition for Writ of Mandamus Dismissed and Opinion filed October 25, 2016.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00623-CR



                   IN RE MITCHELL THOMPSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               339th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1492257

                         MEMORANDUM OPINION

      On August 8, 2016, relator Mitchell Thompson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Maria T. Jackson, presiding judge of the 339th District Court of Harris County, to
vacate the order signed by the visiting judge on July 18, 2016, that requires relator
to submit to testing on August 11, 2016 to show whether or not relator has a
sexually transmitted disease, or has acquired immune deficiency syndrome, or
human immunodeficiency virus infection, antibodies to HIV or infection with any
other probable causative agent of AIDS (the July 18 Testing Order).

       At relator’s request, our court stayed the July 18 Testing Order on August
10, 2016.

      On October 12, 2016, relator filed another petition for writ of mandamus
that asks our court to compel the trial court to vacate a new testing Order that the
trial court signed on August 24, 2016 (the August 24 Testing Order) that requires
the same testing as the July 18 Testing Order.

      The July 18 Testing Order, which ordered that testing occur on August 11,
2016, has been amended and superseded by the August 24 Testing Order. Relator’s
petition for writ of mandamus that challenges the superseded July 18 Testing Order
is therefore moot. See In re Office of Atty. Gen., 276 S.W.3d 611, 617 (Tex.
App.—Houston [1st Dist.] 2008, orig. proceeding); In re Messervey Trust, No. 04–
00–00700–CV, 2001 WL 55642, at *3 (Tex. App.—San Antonio Jan.24, 2001,
orig. proceeding) (not designated for publication).

      Accordingly, we dismiss relator’s petition for writ of mandamus as moot.

                                                      PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                         2